Citation Nr: 0829253	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-35 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2005, the Board 
remanded the claim for additional development.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

In a January 2006 statement, the veteran appeared to be 
raising claims of service connection for residuals of a 
tailbone disorder, high blood pressure, erectile dysfunction, 
and arthritis.  He also appeared to be attempting to re-open 
a claim of service connection for headaches.  The Board 
refers these issues to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity, 
occasional flattened affect, panic attacks more than once a 
week, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2002, June 2005, and January 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Although the veteran was not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating prior to the 
initial adjudication of his claim, this claim is a downstream 
issue from the grant of service connection.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held 
that no VCAA notice is required for such downstream issues, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 
Fed.Reg. 25180 (May 5, 2004).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, as discussed 
below information in the folder provides sufficient 
information to allow decision to be entered on the matters 
decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in a supplemental statement of 
the case issued in May 2008.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2005, the Board 
remanded the claim for additional development.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

In a January 2006 statement, the veteran appeared to be 
raising claims of service connection for residuals of a 
tailbone disorder, high blood pressure, erectile dysfunction, 
and arthritis.  He also appeared to be attempting to re-open 
a claim of service connection for headaches.  The Board 
refers these issues to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity, 
occasional flattened affect, panic attacks more than once a 
week, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2002, June 2005, and January 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Although the veteran was not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating prior to the 
initial adjudication of his claim, this claim is a downstream 
issue from the grant of service connection.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held 
that no VCAA notice is required for such downstream issues, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 
Fed.Reg. 25180 (May 5, 2004).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, as discussed 
below information in the folder provides sufficient 
information to allow decision to be entered on the matters 
decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in a supplemental statement of 
the case issued in May 2008.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

Factual Background and Analysis

In this case, the veteran completed an in-patient program for 
PTSD treatment at a VA facility in January 1997.  When he 
checked in for the program, he stated that it was his first 
treatment for PTSD.  He reported irritability, insomnia, lack 
of energy, intrusive thoughts, and nightmares.  The intake 
consultant noted that the veteran was alert, coherent, 
relevant and appropriate.  It was observed that the veteran 
was not depressed, suicidal, or homicidal.  No delusions or 
hallucinations were present.  Insight and judgment were 
deemed fair.  Two days after checking into the program, an 
examiner assigned the veteran a global assessment of 
functioning (GAF) score of 41.  It was also noted that the 
severity of the veteran's psychosocial stressors was extreme.

On VA examination in August 1997, the examiner found no 
definite evidence of PTSD.  He provided a diagnosis of major 
depression, moderate to moderately severe in nature, and 
assigned a GAF of 65 to 70.

A VA follow-up record from July 2002 shows that the veteran 
was married and lived with his wife.  It was noted that they 
seemed to get along well.  The examiner observed that the 
veteran was calm and cooperative with a euthymic mood and 
appropriate affect.  No overt delusions or hallucinations 
were present.  The veteran denied suicidal or homicidal 
ideations, and cognition was noted to be grossly intact.  The 
examiner assigned a GAF of 50 to 55.

In August 2002, a Vet Center social worker observed that the 
veteran had a flat affect, euthymic mood, and intact thought 
process.  While the veteran was oriented times three, his 
memory functioning was impaired.  The veteran stated that he 
had anxiety, depression, flashbacks, nightmares, bad dreams, 
suicidal ideation several times a month, exaggerated startle 
response, and social impairment.  The social worker commented 
that in January 1997, the veteran was diagnosed with chronic 
and severe PTSD with a GAF score of 41.

A VA follow-up note from October 2002 reveals complaints of 
recurrent nightmares and flashbacks.  The veteran reported 
that his PTSD symptoms had increased since he visited the Vet 
Center.  The veteran's mood was observed to be euthymic, and 
he denied any active suicidal or homicidal ideation.  A GAF 
score of 55 was listed.

During a December 2002 VA examination, the veteran complained 
of nightmares and flashbacks.  He reported often leaving 
without telling anyone and disappearing for weeks.  Sometimes 
he said he heard people hollering for help.  He stated that 
he had panic attacks once or twice per week, and he was 
easily startled.  He said he had intrusive thoughts about 
Vietnam.  He reported having difficulty keeping jobs and 
maintaining relationships.  He was currently employed but 
indicated that he missed work frequently.  He had a temper 
that was difficult to control.  The examiner observed that 
the veteran was alert, well oriented, cooperative, and 
orientated to time, place, and person.  No evidence of active 
hallucinations or delusions was found.  While memory and 
recall was intact, attention and concentration was impaired.  
No obsessional thoughts or compulsive actions were present.  
The flow and content of conversation was noted to be 
appropriate and relevant.  The veteran denied being actively 
suicidal or homicidal.  The examiner opined that the 
veteran's psychiatric problems interfered with him 
occasionally, more socially as well as industrially.  He 
assigned a GAF score of 55.

In March 2003, the veteran told a VA examiner that he was 
still working through flashbacks and nightmares, but he was 
sleeping better.  He denied any active suicidal or homicidal 
ideation.  It was noted that his mood was euthymic, and his 
cognition was grossly intact.  The assigned GAF score was 55.

The veteran reported in July 2003 to a VA examiner that he 
was still working.  He said he had difficulty interacting 
with people.  He felt nervous during the day, but he slept 
better at night.  It was noted that his mood was euthymic, 
and he denied any active suicidal or homicidal ideation.  The 
examiner listed a GAF score of 55.

A VA follow-up note from December 2003 shows that the veteran 
was having trouble concentrating at work.  It was noted that 
he stayed away from people but was sleeping better.  A GAF 
score of 55 concluded the report.

During a VA follow-up visit in May 2004, the veteran reported 
having been fired from his job.  It was noted that his mood 
was euthymic, and his cognition was grossly intact.  He 
denied any active suicidal or homicidal ideations.  The 
listed GAF score was 55.

In November 2004, the veteran stated to a VA examiner that 
his medication was not working as well as it once did.  He 
said he slept three to four hours per night.  He denied any 
hallucinations, delusions, and suicidal and homicidal 
ideations.  He reported being unemployed but was actively 
seeking a job.  He had nightmares and flashbacks one or two 
times a week.  He said he startled easily.  The examiner 
noted that the veteran was cooperative, alert, and oriented 
to time, place, person, and situational awareness.  Hygiene 
and grooming were deemed adequate, and the veteran had a 
blunted affect.  Speech was observed to be clear, concise, 
linear, logical, and goal-directed.  Thought content was not 
psychotic or dangerous.  The examiner opined that insight and 
judgment were adequate, and memory appeared intact.  He 
assigned a GAF score of 55.

The veteran told a VA examiner in February 2005 that his 
medication was working well.  He reported sleeping five to 
six hours a night.  He denied hallucinations, delusions, and 
suicidal and homicidal ideations.  He had recently started a 
new job.  The examiner noted that the veteran was alert and 
oriented to time, place, person, and situational awareness.  
Hygiene and grooming was noted to be adequate, and the 
veteran exhibited no difficulty with concentration or 
attention.  The examiner stated that the veteran's mood was 
euthymic, and his affect was appropriate and of full range.  
Memory appeared intact.  The current GAF listed was 55.

A May 2005 VA follow-up record reveals that the veteran was 
sleeping four to five hours per night.  He felt anxious, 
moody, irritable, and depressed.  He denied any 
hallucinations, delusions, and suicidal and homicidal 
ideations at that time.  He did say that he occasionally had 
passive suicidal thoughts with no plan.  The examiner 
observed that the veteran was oriented to time, place, 
person, and situational awareness.  Hygiene and grooming were 
noted to be excellent.  No difficulty with concentration or 
attention was observed.  Affect was appropriate and of full 
range.  The veteran's thoughts were noted to be coherent and 
not psychotic or dangerous.  Insight and judgment were deemed 
adequate, and memory appeared intact.  The GAF score was 55.

In July 2005, the veteran told a VA physician's assistant 
that he had poor sleep.  He said he had flashbacks felt 
anxious, moody, irritable, and depressed.  It was noted that 
while the veteran was well-oriented, his affect was narrow.  
The assistant opined that the veteran's memory was intact.  
No suicidal or homicidal ideation was present, and there were 
no hallucinations or delusions.  The assistant assigned a GAF 
score of 50.

On VA examination in July 2005, the veteran complained of 
problems with his nerves.  He related that he would wake in 
the middle of the night feeling like he could not breathe.  
He felt restless and would dream about his Vietnam 
experiences.  He reported having nightmares about two or 
three times per night, recurrent anxiety, and panic episodes 
about two or three times a week.  He said he was easily 
agitated and had problems being around other people.  In 
addition to having intrusive thoughts about Vietnam, he 
reported being startled easily.  He had suicidal thoughts but 
had not made any attempts to kill himself.  He was able to 
dress and wash himself.  He would talk with his wife and work 
on his house, but he did not have many social activities.  He 
reported having worked at several jobs but had problems 
getting along with other people.

The examiner observed that the veteran seemed tense, anxious, 
edgy, and depressed.  It was noted that the veteran was 
orientated to time, place, and person.  No evidence of active 
hallucinations or delusions was present.  Attention, 
concentration, and memory were impaired.  There were no 
obsessive thoughts or compulsive actions.  The examiner 
opined that the veteran's PTSD affected his occupation and 
social impairment with reduced reliability and productivity 
because of problems with his thinking, panic attacks, 
difficulty with concentration problems, some problems with 
his memory, and difficulty in getting along with people.  A 
GAF score of 50 was noted.

During a VA follow-up visit in August 2005, the veteran said 
he slept two to four hours a night.  He felt anxious and 
moody, and he denied any hallucinations, delusions, and 
suicidal and homicidal ideations.  He said he had occasional 
passive suicidal thoughts with no plan.  He reported having 
nightmares twice a week.  The examiner said that the veteran 
was alert and oriented to time, place, person, and situation.  
Hygiene and grooming were excellent.  While the veteran's 
mood was anxious, he displayed a full range of appropriate 
affect.  It was noted that speech was clear, linear, and 
goal-directed.  The veteran's thought content was not 
psychotic or dangerous.  Memory appeared intact.  A GAF score 
of 55 was listed.

In November 2005, the veteran told a VA examiner that he was 
sleeping five to six hours a night.  He denied any 
hallucinations, delusions, and suicidal and homicidal 
ideations at that time, although he admitted to occasional 
passive suicidal thoughts with no plan.  He experienced 
nightmares once a week.  On objective examination, he 
appeared with excellent hygiene and grooming.  A euthymic 
mood and full affect were observed.  Speech was clear, 
linear, and goal-directed.  The veteran's thought content was 
not psychotic or dangerous.  Insight and judgment were 
adequate, and memory appeared intact.  The examiner gave a 
GAF score of 55.

On VA examination in April 2008, the veteran reported 
problems with his nerves.  He said he had nightmares at least 
twice a week.  He stated he had recurrent panic attacks about 
two or three times per week, smothering feelings, and 
hyperventilation.  He said he had gotten into arguments with 
his supervisor at work and had previously been fired.  He 
indicated that he presently had problems with work because of 
problems with his back, feet, and neuropathy.  He reported 
intrusive thoughts, startle, and a bad temper.  He said he 
had major problems maintaining relationships and did not 
socialize much.  He said that he was able to care for himself 
but did not have many outside interests and activities.  The 
examiner noted that the veteran appeared to be tense, 
anxious, edgy, irritable, and orientated to time, place, and 
person.  No evidence of active hallucinations or delusions 
was present.  Attention and concentration were observed to be 
impaired.  Memory, recall, and judgment were deemed intact.  
Obsessive thoughts and compulsive actions were absent, and 
the veteran denied being actively suicidal or homicidal.  The 
examiner noted that the veteran had been working for about a 
year but was experiencing difficulties.  He opined that the 
veteran had major problems in getting along with people.  The 
GAF score assigned was 45.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity, occasional flattened affect, 
panic attacks more than once a week, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective relationships.  The evidence 
demonstrates current PTSD symptoms including depressed mood, 
anxiety, nightmares, and intrusive thoughts.

There is no probative evidence of PTSD symptoms such as 
stereotyped speech, difficulty in understanding complex 
commands, and retention of only highly learned material.  Nor 
is there probative evidence of symptoms such as obsessional 
rituals, intermittently illogical speech, near-continuous 
panic or depression affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or a persistent danger of hurting self or others.  Therefore, 
the Board finds a rating in excess of 50 percent is not 
warranted.

GAF scores of 50-55 were listed in VA outpatient treatment 
records dated in July 2002, October 2002, March 2003, 
July 2003, December 2003, May 2004, November 2004, 
February 2005, July 2005, August 2005, November 2005, and in 
VA examinations performed in December 2002 and July 2005.  
According to DSM-IV, GAF scores ranging between 51 and 60 are 
indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  The Board finds that that these GAF scores are 
consistent with the reported symptomatology--to include some 
disturbances of motivation and mood--and, thus, is also 
consistent with no greater impairment than that contemplated 
by the 50 percent rating assigned.

The Board notes that the GAF scores of 41 and 45, reflected 
in VA outpatient treatment records from July 1997 and the VA 
examination from April 2008, suggest more significant 
impairment than is contemplated by the 50 percent rating.  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, the competent medical evidence of 
record reflects that the veteran has exhibited only one of 
the symptoms (suicidal ideation) identified in the DSM-IV as 
indicative of such a score on a continuous basis.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be 
consistent with a 50 percent rating.

The aforementioned discussion makes clear that the veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating under the 
applicable rating criteria.  As the criteria for the next 
higher, 70 percent, rating for PTSD have not been met, it 
logically follows that criteria for an even higher rating 
(100 percent) likewise have not been met.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for schizophrenic reaction.  The medical 
evidence shows the veteran's PTSD, while significant, is not 
a total occupational and social impairment.  The Board 
observes that throughout the evidence of record, the veteran 
has either been employed or actively seeking employment.  In 
the April 2008 VA examination, the veteran indicated that he 
had problems with work because of problems with his non-
service-connected back, feet, and neuropathy.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


